         Case 1-19-40823-cec           Doc 4      Filed 02/11/19        Entered 02/11/19 14:21:35




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x

In re:                                                                   Chapter 11

984-988 GREENE AVENUE HOUSING                                            Case No. 19-40823
DEVELOPMENT FUND CORPORATION,

               Debtor.

------------------------------------------------------------x

                             VERIFICATION OF CREDITOR MATRIX

         I, Jeffrey E. Dunston, as President and Chief Executive Officer of 984-988 Greene Avenue

Housing Development Fund Corporation, hereby verifies that the attached list of creditors is true

and correct to the best of my knowledge.

Dated: New York, New York
       February 11, 2019

                                                                Jeffrey E. Dunston
                                                                President and Chief Executive Officer of
                                                                984-988 Greene Avenue Housing
                                                                Development Fund Corporation


215937288v1
      Case 1-19-40823-cec       Doc 4   Filed 02/11/19   Entered 02/11/19 14:21:35




The City of New York
Dept. of Housing Preservation and Development
Attn: Marc S. DeMilt, Esq.
100 Gold Street, Room 5-W2
New York, NY 10038

Aron Law PLLC
Attn: Joseph Aron, Esq., Receiver
4915 16th Avenue
Brooklyn, NY 11204

Advantage Wholesale Supply LLC
172 Empire Blvd.
Brooklyn, NY 11225

Borinquen Exterminating Company Inc.
435 Fort Washington Ave. Suite 2H
New York, NY 10033

BXTerminator LLC
652 Southern Blvd., Suite 1A
Bronx, NY 10455

Cablevision/Optimum
P.O. Box 371378
Pittsburgh, PA 15250-7378

County Oil Company Inc.
18-73 42nd Street
Astoria, NY 11105

Consolidated Edison Company
JAF Station
P.O. Box 1702
New York, NY 10116-1702

Eldon V. Lessie
292 Midwood Street, B5
Brooklyn, NY 11225

Falcon Power Installers
953 E. 85th Street
Brooklyn, NY 11236
      Case 1-19-40823-cec       Doc 4    Filed 02/11/19   Entered 02/11/19 14:21:35




Home Depot Credit Service
P.O. Box 9055
Des Moines, IA 50368

Honig Conte Porrino Insurance
129 W. 27th St.
New York, NY 10001

Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Ivan Armstrong, CPA
Armstrong Associates, Inc.
170 Broadway, Suite 401
New York, NY 10038

J. Alam Home Improvement Inc.
230 Ocean Parkway #D8
Brooklyn, NY 11218

National Grid
1 MetroTech Center
Brooklyn, NY 11201

National Grid
P.O. Box 11741
Newark, NJ 07101-9839

New York Charities Bureau
28 Liberty Street
New York, NY 10005

New York City Department of Sanitation
59 Maiden Lane, 5th Floor
New York, NY 10038

New York City Fire Department
9 MetroTech Center
Brooklyn, NY 11201

New York City Office of
Administrative Trials and Hearings
100 Church St., 12th Floor
New York, NY 10007
      Case 1-19-40823-cec        Doc 4    Filed 02/11/19   Entered 02/11/19 14:21:35




New York State Attorney General’s Office
Attn: Enid Nagler Stuart, Esq.
28 Liberty Street
New York, NY 10005

Northeast Brooklyn Housing Development Corporation
132 Ralph Avenue
Brooklyn, NY 11233

NYC Department of Buildings
280 Broadway 5th Floor
New York, NY 10007

NYC Department of Finance
Office of Legal Affairs (Parking Violations)
345 Adams Street, 3rd Floor
Brooklyn, NY 11201

NYS Dept. of Taxation & Finance
Bankruptcy Unit - TCD
Building 8, Room 455
W.A. Harriman State Campus
Albany, NY 12227

NYS Dept. of Tax & Finance
P.O. Box 5300
Bankruptcy Unit
Albany, NY 12205-0300

NYC Department of Finance
345 Adams Street, 3rd Floor
Attn: Legal Affairs Division
Brooklyn, NY 11201-3719

Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

Parking Violations Bureau
210 Joralemon Avenue
Brooklyn, NY 11201
      Case 1-19-40823-cec      Doc 4   Filed 02/11/19   Entered 02/11/19 14:21:35




Securities & Exchange Commission
Northeast Regional Office
Woolworth Building
233 Broadway
New York, NY 10279

Sperber, Denenberg & Kahan, P.C.
Attn: Seth Denenberg, Esq.
48 West 37th Street, 16th Floor
New York, New York 10018

S.D.L. Appliance Repair
727 Schenck Ave.
Brooklyn, NY 11207

U.S. Department of Education
Federal Student Aid
Bankruptcy Unit
50 United Nations Plaza
Mail Box 1200, Room 1240
San Francisco, CA 94102

U.S. Department of Health and Human Services
Office of the General Counsel
26 Federal Plaza, Room 3908
New York, NY 10278

U.S. Department of Housing and Urban Development
Office of Regional Counsel for New York/New Jersey
26 Federal Plaza, Room 3500
New York, NY 10278

U.S. Environmental Protection Agency
Office of the Regional Counsel
Region 2 – New York Caribbean Superfund Branch
Attn: Douglas Fischer, Esq.
290 Broadway, 17th Floor
New York, NY 10007-1866

U.S. Securities and Exchange Commission
New York Regional Office
Attn: Bankruptcy Group
Brookfield Place
200 Vesey St., Suite 400
New York, NY 10281
      Case 1-19-40823-cec      Doc 4    Filed 02/11/19   Entered 02/11/19 14:21:35




United States Attorney’s Office
Eastern District of New York
Attn: Bonni Perlin, Bankruptcy Coordinator
Civil Division, Bankruptcy Processing
271-A Cadman Plaza East
Brooklyn, NY 11201-1820

Verizon
P.O. Box 15124
Albany, NY 12212-5124
